Exhibit 10.3

 

October 4, 2017

 

[____]

 

 

Re:     Inducement Offer to exercise Common Stock Purchase Warrants

 

To Whom It May Concern:

 

Celsion Corporation (the “Company”) is pleased to offer to you the opportunity
to exercise all of the Series AAA and Series BBB Common Stock purchase warrants
set forth on Annex I attached hereto (the “Existing Warrants”) currently held by
you (the “Holder”). The shares underlying the Existing Warrants (“Warrant
Shares”) have been registered for resale pursuant to registration statement Form
S-1 (File No. 333-219414) (the “Registration Statement”). The Registration
Statement is currently effective and, upon exercise of the Existing Warrants
pursuant to this letter agreement, will be effective for the issuance or resale,
as the case may be, of the Warrant Shares. Capitalized terms not otherwise
defined herein shall have the meanings set forth in the Securities Purchase
Agreement, dated as of July 6, 2017, by and among the Company and the
signatories thereto (the “Purchase Agreement”).

 

In consideration for exercising in full all of the Existing Warrants held by you
and set forth on Annex I hereto (the “Warrant Exercise”), the Company hereby
offers to issue you or your designee a Series DDD Common Stock Purchase Warrant
(“New Warrant”) pursuant to Section 4(a)(2) of the Securities Act of 1933
(“Securities Act”) to purchase up to a number of shares of Common Stock equal to
25% of the number of Warrant Shares issued pursuant to the undersigned’s
exercise hereunder, which New Warrant shall be substantially in the form of the
Existing Warrants, and will be exercisable 12 months following the date hereof
(the “Initial Exercise Date”), and have a term of exercise of 6 months from the
Initial Exercise Date, and an exercise price equal to $6.20. The original New
Warrant certificate(s) will be delivered within two Business Days following the
date hereof. Further, the terms “Warrant(s)” and “Warrant Shares” under the
Purchase Agreement shall be deemed amended so they include the New Warrant and
shares of Common Stock issuable upon exercise thereof, including for purposes of
Section 4.1 of the Purchase Agreement. Further, the Company hereby amends the
clause defining the term “Initial Exercise Date” in the Series AAA Warrants
which currently reads “,…on or after January 11, 2018” so it reads “at any time
on or after the Closing Date…”. Notwithstanding anything herein to the contrary,
in the event the Warrant Exercise would otherwise cause the Holder to exceed the
beneficial ownership limitations (“Beneficial Ownership Limitation”) in the
Existing Warrants, the Company shall only issue such number of Warrant Shares to
the Holder that would not cause such Holder to exceed the maximum number of
Warrant Shares permitted thereunder with the balance to be held in abeyance
until notice from such Holder that the balance (or portion thereof) may be
issued in compliance with such limitations.

 

Expressly subject to the paragraph immediately following this paragraph below,
Holder may accept this offer by signing this letter below, with such acceptance
constituting Holder's exercise in full of the Existing Warrants for an aggregate
exercise price of set forth on the Holder’s signature page hereto (the “Warrants
Exercise Price”) on or before 8:00 a.m. ET on October 4, 2017.

 

 

--------------------------------------------------------------------------------

 

 

Additionally, the Company agrees to the representations, warranties and
covenants set forth on Annex A attached hereto.

 

From the date hereof until the end of the fifth Trading Day following the date
hereof, neither the Company nor any Subsidiary shall issue, enter into any
agreement to issue or announce the issuance or proposed issuance of any shares
of Common Stock or Common Stock Equivalents, except the Company shall not be
prevented from issuing any shares of Common Stock or Common Stock Equivalents
pursuant to any existing warrant, pursuant to the terms thereof as in effect
immediately prior to the date hereof.

 

If this Offer is accepted and the transaction documents are executed on or
before 8:00 a.m. on October 4, 2017, then on or before 9:00 a.m. Eastern Time on
October 4, 2017, the Company shall file a Current Report on Form 8-K with the
Securities and Exchange Commission disclosing all material terms of the
transactions contemplated hereunder. The Company shall also file an amendment to
the prospectus supplement to the Registration Statement disclosing the amendment
to the terms of the Series AAA Warrants within 48 hours. The Company represents,
warrants and covenants that, upon acceptance of this offer, the shares
underlying the Existing Warrants shall be issued free of any legends or
restrictions on resale by Holder and all of the Warrant Shares shall be
delivered electronically through the Depository Trust Company within 1 business
day of the date the Company receives the Warrants Exercise Price (or, with
respect to shares in that would otherwise be in excess of the Beneficial
Ownership Limitation, within 2 business days of the date the Company is notified
by Holder that its ownership is less than the Beneficial Ownership Limitation),
with payment of such exercise price being made from time to time following the
date hereof, and in any event being paid in full on or before October 19, 2017.
The terms of the Existing Warrants, including but not limited to the obligations
to deliver the Warrant Shares, shall otherwise remain in effect as if the
acceptance of this offer were a formal Notice of Exercise (including but not
limited to any liquidated damages and compensation in the event of late delivery
of the Warrant Shares).

 

The Company acknowledges and agrees that the obligations of the Holders under
this letter agreement are several and not joint with the obligations of any
other holder of any other holders of Common Stock Purchase Warrants of the
Company (each, an “Other Holder”) under any other agreement related to the
exercise of such warrants (“Other Warrant Exercise Agreement”), and the Holder
shall not be responsible in any way for the performance of the obligations of
any Other Holder or under any such Other Warrant Exercise Agreement. Nothing
contained in this letter agreement, and no action taken by the Holders pursuant
hereto, shall be deemed to constitute the Holders and the Other Holders as a
partnership, an association, a joint venture or any other kind of entity, or
create a presumption that the Holders and the Other Holders are in any way
acting in concert or as a group with respect to such obligations or the
transactions contemplated by this letter agreement and the Company acknowledges
that the Holders and the Other Holders are not acting in concert or as a group
with respect to such obligations or the transactions contemplated by this letter
agreement or any Other Warrant Exercise Agreement. The Company and the Holders
confirm that the Holders have independently participated in the negotiation of
the transactions contemplated hereby with the advice of its own counsel and
advisors. The Holders shall be entitled to independently protect and enforce
their rights, including, without limitation, the rights arising out of this
letter agreement, and it shall not be necessary for any Other Holder to be
joined as an additional party in any proceeding for such purpose.

 

2

--------------------------------------------------------------------------------

 

 

The Company hereby represents and warrants as of the date hereof and covenants
and agrees from and after the date hereof that none of the terms offered to any
Other Holder with respect to any Other Warrant Exercise Agreement (or any
amendment, modification or waiver thereof), is or will be more favorable to such
Other Holder than those of the Holders and this letter agreement. If, and
whenever on or after the date hereof, the Company enters into an Other Warrant
Exercise Agreement, then (i) the Company shall provide notice thereof to the
Holders promptly following the occurrence thereof and (ii) the terms and
conditions of this letter agreement shall be, without any further action by the
Holders or the Company, automatically amended and modified in an economically
and legally equivalent manner such that the Holder shall receive the benefit of
the more favorable terms and/or conditions (as the case may be) set forth in
such Other Warrant Exercise Agreement (including the issuance of additional
Warrant Shares), provided that upon written notice to the Company at any time
the Holder may elect not to accept the benefit of any such amended or modified
term or condition, in which event the term or condition contained in this letter
agreement shall apply to the Holders as it was in effect immediately prior to
such amendment or modification as if such amendment or modification never
occurred with respect to the Holders. The provisions of this paragraph shall
apply similarly and equally to each Other Warrant Exercise Agreement.

 

 

 

***************

 

 

To accept this offer, Holder must counter execute this letter agreement and
return the fully executed agreement to the Company at e-mail:
MTardugno@Celsion.com, attn.: Michael H. Tardugno, on or before 8:00 am ET on
October 4, 2017.

 

Please do not hesitate to call me if you have any questions.

 

 

Sincerely yours,

 

 

CELSION CORPORATION

 

 

By: _______________________

 

Name: Michael H. Tardugno

 

Title:      Chairman, President and Chief Executive Officer

 

Accepted and Agreed to:

 

 

Name of Holder: ________________________________________________________

 

Signature of Authorized Signatory of Holder: _________________________________

 

Name of Authorized Signatory: _______________________________________________

 

Title of Authorized Signatory: ________________________________________________

 

Warrant Shares:

 

3

--------------------------------------------------------------------------------

 

 

Aggregate Exercise Price:

New Warrants: (25% of total Series AAA and Series BBB Warrants being exercised):
___________

DTC Instructions:

 

Annex A

 

Representations, Warranties and Covenants of the Company. The Company hereby
makes the following representations and warranties to the Holder:

 

(a)     Affirmation of Prior Representations, Warranties and Covenants. The
Company hereby represents and warrants to the Holder that the Company’s
representations and warranties as set forth in Section 3.1 and as set forth in
covenants listed in Article IV of the Securities Purchase Agreement, dated as of
July 6, 2017 (the “Purchase Agreement”), together with any updates in the
Company’s SEC Reports subsequent to the Purchase Agreement, are true and correct
as of the date hereof and have been fully performed as of the date hereof in all
material respects except where already so qualified therein. Capitalized terms
not otherwise defined herein shall have the meanings set forth in the Purchase
Agreement.

 

(b)     Authorization; Enforcement. The Company has the requisite corporate
power and authority to enter into and to consummate the transactions
contemplated by this letter agreement and otherwise to carry out its obligations
hereunder and thereunder. The execution and delivery of this Agreement by the
Company and the consummation by the Company of the transactions contemplated
hereby have been duly authorized by all necessary action on the part of the
Company and no further action is required by the Company, its board of directors
or its stockholders in connection therewith. This letter agreement has been duly
executed by the Company and, when delivered in accordance with the terms hereof,
will constitute the valid and binding obligation of the Company enforceable
against the Company in accordance with its terms, except (i) as limited by
general equitable principles and applicable bankruptcy, insolvency,
reorganization, moratorium and other laws of general application affecting
enforcement of creditors’ rights generally, (ii) as limited by laws relating to
the availability of specific performance, injunctive relief or other equitable
remedies and (iii) insofar as indemnification and contribution provisions may be
limited by applicable law.

 

(c)     No Conflicts. The execution, delivery and performance of this letter
agreement by the Company and the consummation by the Company of the transactions
contemplated hereby do not and will not: (i) conflict with or violate any
provision of the Company’s certificate or articles of incorporation, bylaws or
other organizational or charter documents; or (ii) conflict with, or constitute
a default (or an event that with notice or lapse of time or both would become a
default) under, result in the creation of any Lien upon any of the properties or
assets of the Company in connection with, or give to others any rights of
termination, amendment, acceleration or cancellation (with or without notice,
lapse of time or both) of, any material agreement, credit facility, debt or
other material instrument (evidencing Company debt or otherwise) or other
material understanding to which such Company is a party or by which any property
or asset of the Company is bound or affected; or (iii) subject to the Required
Approvals (as defined in the Purchase Agreement), conflict with or result in a
violation of any law, rule, regulation, order, judgment, injunction, decree or
other restriction of any court or governmental authority to which the Company is
subject (including federal and state securities laws and regulations), or by
which any property or asset of the Company is bound or affected, except, in the
case of each of clauses (ii) and (iii), such as could not have or reasonably be
expected to result in a Material Adverse Effect (as defined in the Purchase
Agreement).

 

4

--------------------------------------------------------------------------------

 

 

(d)     Nasdaq Corporate Governance. The transactions contemplated under this
letter agreement, comply with all rules of the Trading Market.

 

(e)     Capitalization. The number of shares of Common Stock issued and
outstanding as of October 2, 2017 was 8,354,679.

 

5

--------------------------------------------------------------------------------

 

 

Annex I

 

 

Series AAA Warrants:

Series BBB Warrants:

 

6